                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


ARNOLD ARMENTA,

         Plaintiff,

v.                                                                      No. 18-cv-659 JCH-JFR


M. ORTEGA, et al,

         Defendants.


                           MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff’s Pro Se Civil Rights Complaint (Doc. 4). Plaintiff is

incarcerated and proceeding in forma pauperis. He alleges prison doctors violated the Eighth

Amendment by misdiagnosing his dislocated kneecap as arthritis.             Having reviewed the matter

sua sponte under 28 U.S.C. § 1915(e), the Court will dismiss the Complaint but grant leave to

amend.

I. Background1

         Plaintiff is incarcerated at the Lea County Correctional Facility (LCCF). Between 2009

and 2017, he suffered from knee pain. (Doc. 4 at 5). Plaintiff could not bend his leg at the knee,

and the pain and stiffness seriously limited his mobility. Id. at 6. LCCF medical officials,

including Health Services Administrator Ortega, Dr. Andrade, Dr. Birnbaum, and P.A.

Bixenmann, attributed the issues to rheumatoid arthritis. Id. at 5. In 2011, Bixenmann provided

a walking cane and 6” ace bandages to wrap the knee. Id. That same year, Dr. Andrade issued a



1
 The background facts are taken from Plaintiff’s complaint (Doc. 4). For the limited purpose of this ruling,
the Court assumes Plaintiff’s allegations are true.
lower bunk pass for “rheumatoid arthritis.” Id. More recently, Dr. Birnbaum prescribed two

arthritis medications, Indocin and Indomethacin. Id.

        In late 2017, Plaintiff discovered he did not have arthritis, and that his kneecap was actually

dislocated. (Doc. 4 at 6). The kneecap was “pop[ped] or snap[ped] back into its original place”

which resolved or greatly improved his issues. Id. at 6, 8. Plaintiff alleges the failure to properly

diagnose his dislocated kneecap was “malicious and sadistic.” Id. at 6. He contends prison

officials “watched him suffer for nine (9) years,” and that the dislocated kneecap was visible on

an x-ray. Id. at 5, 8. Plaintiff contends he suffers from emotional distress, panic attacks, and

anxiety “towards the medical units … at … LCCF.” Id. at 7.

        Plaintiff filed the instant Complaint against Ortega, Andrade, Birnbaum, and Bixenmann

“for failing to properly diagnose him.” (Doc. 4 at 5). Plaintiff styles the pleading as a claim for

“excessive force with malicious [and] sadistic intent” under the “Eighth and Fourteenth

Amendments.” Id. at 3. However, there are no allegations that anyone used force against, or even

came into contact with, Plaintiff. The Complaint also cites the deliberate indifference standard set

forth in Farmer v. Brennan, 511 U.S. 825 (1994). The Court therefore discerns Plaintiff intends

to raise a claim for deliberate indifference to medical needs in violation of the Eighth Amendment

and 42 U.S.C. § 1983. Plaintiff obtained leave to proceed in forma pauperis, and the matter is

ready for initial review.

II. Standards Governing Sua Sponte Review

        Section 1915(e) of Title 28 requires the Court to screen an in forma pauperis complaint

and dismiss any claims that are frivolous, malicious, or fail to state a claim on which relief may be

granted. 28 U.S.C. § 1915(e). The complaint must contain “sufficient factual matter, accepted as

true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678



                                                   2
(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

        Because Plaintiff is pro se, his “pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellman, 935 F.2d 1106,

1110 (10th Cir. 1991). While pro se pleadings are judged by the same legal standards that apply

to represented litigants, the Court should overlook the “failure to cite proper legal authority, …

confusion of various legal theories, … poor syntax and sentence construction, or … unfamiliarity

with pleading requirements.”      Id. Further, pro se plaintiffs should ordinarily be given the

opportunity to cure defects in the original complaint, unless amendment would be futile. Id. at

1109.

III. Analysis

        The crux of the Complaint is that Defendants misdiagnosed his dislocated kneecap as

arthritis. Prison officials can be liable under the Eighth Amendment for “deliberate indifference

to a substantial risk of serious harm to an inmate.” Farmer v. Brennan, 511 U.S. 825, 828 (1994).

The deliberate indifference test requires plaintiffs to “satisfy an objective prong and a subjective

prong.” McCowan v. Morales, 945 F.3d 1276, 1291 (10th Cir. 2019) (quotations omitted). The

objective prong requires a substantially serious harm such as a “lifelong handicap, permanent loss,

or considerable pain.” Garrett v. Stratman, 254 F.3d 946, 950 (10th Cir. 2001) (quotations

omitted). The subjective component is met where “the official was subjectively aware of the risk,’

. . . and [then] ‘recklessly disregards risk.’” Wilson v. Falk, 877 F.3d 1204, 1209 (10th Cir. 2017)

(quotations omitted).

        The alleged facts here do not indicate that Plaintiff suffered any permanent, serious harm



                                                 3
as a result of the dislocated knee. See Tello v. Sanchez, 2016 WL 10588064, * 5 (D.N.M. March

8, 2016) (allegations regarding dislocated shoulder were insufficient to satisfy the “substantial

harm” requirement); Sealock v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000) (A “delay in

medical care only constitutes an Eighth Amendment violation where the plaintiff can show that

the delay resulted in substantial harm.”).

       Further, even if Plaintiff could demonstrate substantial harm, he has not alleged facts

establishing the subjective component of the deliberate indifference test. The Complaint contains

several conclusory statements that Defendants acted maliciously and “intended to keep Plaintiff

handicapped.” (Doc. 4 at 6). However, elsewhere Plaintiff admits Defendants “failed to properly

diagnose” him and provided treatment for the wrong ailment: arthritis. Id. at 5. The factual

averments, then, demonstrate Defendants negligently misdiagnosed Plaintiff with arthritis and

believed he, in fact, had arthritis. The “negligent failure to provide adequate medical care, even

one constituting medical malpractice, does not give rise to a constitutional violation.” Perkins v.

Kan. Dep't of Corrections, 165 F.3d 803, 811 (10th Cir.1999). This includes the negligent

misdiagnosis of a serious medical condition. See Self v. Crum, 439 F.3d 1227, 1232 (10th Cir.

2006). For example, “[w]here a doctor faces symptoms that could suggest either indigestion or

stomach cancer, and the doctor mistakenly treats indigestion, the doctor’s culpable state of mind

is not established, even if the doctor’s medical judgment may have been objectively unreasonable.”

Id. See also Sealock, 218 F.3d at 1211 (finding the subjective component was not met when

defendant merely misdiagnosed inmate).        Defendants’ mistaken belief that Plaintiff’s knee

problems were caused by arthritis, rather than a dislocated kneecap, is therefore not actionable

under the Eighth Amendment.

       The Court also notes that the result would not change based on Plaintiff’s reference to a



                                                4
“smoking gun” x-ray. (Doc. 4 at 8). It is not clear when the x-ray was taken, and by whom.

Construed as a whole, the Complaint appears to suggest that medical providers finally ordered the

x-ray in 2017, which led to the correct diagnosis. Even if they waited nine years to place the order,

the Supreme Court has held that “[a] medical decision not to order an X-ray, or like measures,

does not represent cruel and unusual punishment.” Estelle v. Gamble, 429 U.S. 97, 107 (1976).

To the extent Defendants ordered the x-ray earlier but failed to recognize the dislocated kneecap,

such misdiagnosis is still not actionable under the Eighth Amendment. See Sealock, 218 F.3d at

1211; Crum, 439 F.3d at 1232. The only exception to the negligent-misdiagnosis rule is where the

symptoms are so obvious that even a layperson would recognize the need for care. Examples

include the failure to treat gangrene, which presents with decaying skin tissue and a foul smell, see

Oxendine v. Kaplan, 241 F.3d 1272, 1276 (10th Cir. 2001), or the failure to treat chest pains during

a heart attack. See Mata v. Saiz, 427 F.3d 745, 758 (10th Cir. 2005).

       For these reasons, the Court concludes the Complaint fails to state a cognizable claim. The

Tenth Circuit counsels that pro se prisoners should ordinarily be given an opportunity to remedy

defects in their pleading. See Reynoldson v. Shillinger, 907 F.2d 124, 126 (10th Cir. 1990) (“[I]f

it is at all possible that the party against whom the dismissal is directed can correct the defect in

the pleading or state a claim for relief, the court should dismiss with leave to amend.”). The Court

will therefore dismiss the Complaint but allow Plaintiff to file an amended complaint within thirty

(30) days of entry of this Order. If Plaintiff declines to timely file an amended complaint or files

an amended complaint that similarly fails to state a cognizable claim, the Court will dismiss the

case without further notice.

       IT IS ORDERED that Plaintiff’s Civil Rights Complaint (Doc. 4) is DISMISSED

without prejudice pursuant to 28 U.S.C. § 1915(e); and Plaintiff may file an amended complaint



                                                 5
within thirty (30) days of entry of this order.


                                                  ____________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                                    6
